Citation Nr: 1236818	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  10 25 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable rating for right knee strain.

2.  Entitlement to an initial compensable rating for a left ankle injury.

3.  Entitlement to service connection for residuals of an eye injury.

4.  Entitlement to service connection for a sleep disorder, to include sleep apnea. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran had active service from October 1977 and from August 1992.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board notes that claims for a left eye injury and sleep apnea were certified to the Board on appeal.  However, a review of the record reflects that the Veteran is essentially seeking service connection for residuals of an injury to his eye, which appears to have actually involved his right eye, per service treatment records.  With respect to the sleep apnea, the Board has also recharacterized this issue to more broadly encompass entitlement to service connection for any sleep disorder, to include sleep apnea, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled). 

The issues of entitlement to service connection for residuals of an eye injury and a sleep disorder, to include sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since the grant of service connection, right knee strain has manifested with pain, flexion limited to no less than 130 degrees and extension to 0 degrees, including on repetition; without clinical evidence of instability or ankylosis.

2.  Since the grant of service connection, a left ankle injury has manifested with pain, dorsiflexion limited to no less than 10 degrees and plantar flexion limited to no less than 40 degrees, including on repetition; without clinical evidence of ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent, and no higher, for right knee strain are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.71a, DC 5003, 5260 (2011).

2.  The criteria for an initial rating of 10 percent, and no higher, for a left ankle injury are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.71a, DC 5271 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The claims for higher initial ratings arise from disagreement with the initial disability ratings that were assigned following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records have been obtained, and he has not indicated there are any additional records that VA should seek to obtain on his behalf.  

The Veteran was also provided with a VA examination in April 2009.  The Board finds that the VA examination report is adequate for evaluation purposes because the examiner conducted a clinical evaluation, reviewed the medical history, and described the disabilities in sufficient detail so that the Board's evaluation is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Veteran has not alleged, nor does the record show, that his service-connected right knee or left ankle disorder have worsened in severity since the last examination.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required. 

II. Initial Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, (1993).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

A.  Right Knee Strain

In a June 2009 rating decision, the RO awarded service connection for a right knee disability and assigned an initial noncompensable (0 percent) disability rating, pursuant to 38 C.F.R. § 4.71a, DC 5257 (2011).  The Veteran seeks a higher initial rating.    

Under 38 C.F.R. § 4.71a, there are several diagnostic codes that may potentially be employed to evaluate impairment resulting from service-connected knee disorders.  

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003 (2011).  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, 20 percent evaluation for moderate impairment of the knee and a 30 percent rating if it is severe.  38 C.F.R. § 4.71a, DC 5257 (2011).

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  DC 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Codes 5258 and 5259 (2011).

Limitation of flexion of the knee warrants a 30 percent rating for limitation to 15 degrees, a 20 percent rating for limitation to 30 degrees, a 10 percent rating for limitation to 45 degrees, and a 0 percent rating for limitation to 60 degrees.  38 C.F.R. § 4.71a, DC 5260 (2011).  Limitation of extension of the knee warrants a 50 percent rating for limitation to 45 degrees, a 40 percent rating for limitation to 30 degrees, a 30 percent rating for limitation to 20 degrees, a 20 percent rating for limitation to 15 degrees, a 10 percent rating for limitation to 10 degrees and a 0 percent rating for limitation to 5 degrees.  38 C.F.R. § 4.71a, DC 5261 (2011).  The knee is considered a major joint.  38 C.F.R. § 4.45(f) (2011).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2011).

Additional rating criteria are found under DCs 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum acquired, traumatic, with weakness and insecurity in weight-bearing objectively).  

VA's General Counsel has clarified that for a knee disability rated under DC 5257 or DC 5259 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable, but must at least meet the criteria for a zero-percent rating under those codes.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59 and DC 5003.  VAOPGCPREC 9-98 (1998).  VA's General Counsel has more recently held that separate ratings are also available for limitation of flexion and limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Service treatment records show an injury to the Veteran's right knee while playing basketball.  He was given a diagnosis of lateral ligament strain.  

The Veteran was afforded a VA Compensation and Pension (C&P) examination in April 2009.  He reported discomfort in his knee with prolonged standing and a sensation of slipping in the knee.  He denied a history of locking.  On physical examination, range of motion was from 0 to 130 degrees without painful limitation.  Range of motion during passive, active and three repetitive motions were the same.  He was able to stand on his heels and toes without difficulty.  Squatting was normal.  There was no evidence of capsular thickening.  There was no crepitus noted.  The collateral and cruciate ligaments were intact.  There was no evidence of joint effusion.  There also was no functional impairment due to pain, weakness, fatigability, incoordination, or flare-up.  The examiner diagnosed mild strain, right knee.

There are no other medical records available and the Veteran has not identified receipt of any treatment for his knee.  On his February 2009 application for VA compensation, he reported having sharp pain and limited range of motion.  In his June 2010 substantive appeal, he stated that his knee has not been the same since injuries in service and it gives out.  He also indicated that during the April 2009 VA examination, he told the VA examiner that he experienced pain when moving his knee.

As noted, the Veteran is in receipt of a 0 percent rating for mild instability under 38 C.F.R. § 4.71a, DC 5257, effective February 9, 2009.  Under DC 5257, the minimum compensable rating is 10 percent and requires slight instability.  Id.  The Board finds that slight instability has not been shown.  In reaching this decision, the Board has considered the Veteran's subjective report that his knee gives out.  However, he has not reported any use of assistive devices such as a knee brace, cane, or walker.  There also is no evidence of any actual falls secondary to right knee instability.  Moreover, the objective findings do not support a higher rating.  The April 2009 VA examination report shows that he was able to stand on his heels and toes without difficulty and squatting was normal.  The collateral and cruciate ligaments were also intact.  Such findings are not indicative of slight instability in the right knee.  As such, the RO's assignment of a noncompensable rating was appropriate.  A compensable rating for instability is not warranted for any period of time that is covered by this appeal.  See Fenderson v. West 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Based on the Board's review of the available evidence, the Veteran is entitled to a 10 percent rating, and no more, for the painful limited motion related to his service-connected right knee disability.  This rating is assigned because the April 2009 VA examination report revealed the Veteran has limited motion in his right knee, and the Veteran competent reports that such motion is painful.  Indeed, it is VA policy to recognize actually painful motion as warranting at least the minimum compensable rating. 38 C.F.R. § 4.59.  This provision is applicable to any orthopedic disability.  See Burton v. Shinseki, 25 Vet. App. 1 (2010); see also 38 C.F.R. § 4.59 (2011).  

A higher rating is not warranted based on limitation of motion, however, even with consideration of the DeLuca precepts.  As noted, at the April 2009 VA examination, the Veteran's range of motion was nearly normal with 0 degrees of extension and 130 degrees of flexion.  These ranges of motion exceed the criteria for a minimal compensable rating under DC 5260 (limitation of flexion) or DC 5261 (for limitation of extension).  The examination report further reflects that there was no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-up.  There is no other evidence that reflects range of motion findings or any other evidence that would warrant a higher rating.  The Board further finds that the 10 percent rating adequately portrays the Veteran's functional loss due to pain in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59, and demonstrates that any such functional loss is contemplated.  

The Board has found no other diagnostic codes which would provide higher or separate ratings for the Veteran's right knee disability.  There is no evidence that the right knee disability is productive of ankylosis or complete immobility of the knee joint; malunion or nonunion of the tibia and fibula, therefore Diagnostic Codes 5256 and DC 5262 are not applicable.  The Veteran not reported, nor does the evidence show frequent symptoms of pain, locking, and effusion into the right knee joint.  As such, DC 5258 is inapplicable.  Diagnostic Code 5259 is also inappropriate as the record does not reflect a history of symptomatic removal of semilunar cartilage.  

As such, an initial 10 percent rating, and no higher, is warranted for the Veteran's right knee disability for the entire appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

B. Left Ankle
 
In a June 2009 rating decision, the RO awarded service connection for a left ankle injury and assigned an initial noncompensable (0 percent) disability rating, pursuant to 38 C.F.R. § 4.71a, DC 5271 (2011).  The Veteran seeks a higher initial rating.    

Under DC 5271, a 10 percent evaluation is for assignment for moderate limitation of ankle motion and a maximum 20 percent evaluation for marked limitation of ankle motion.  See 38 C.F.R. § 4.71, DC 5271.

The words "moderate" and "marked" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  However, the Schedule for Rating Disabilities also provides some guidance by defining full range of motion of the ankle as zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71, Plate II.  

Service treatment records show the Veteran complained of a left ankle injury while playing basketball.  A June 1987 treatment note shows a diagnosis of resolving sprain left ankle. 

At a VA examination in April 2009, no abnormalities, deformity or tissue loss was observed with respect to the left ankle.  The range of motion was from 0 to 10 degrees dorsiflexion and 0 to 40 degrees plantar flexion without painful limitation.  Inversion and eversion were normal without painful limitation.  The Veteran was able to stand on his toes and heels without difficulty.  He reported that he experienced pain in his ankle.  He also reported swelling of the ankle in the past, but not at present.  The examiner's diagnosis was normal ankle. 

There are no other medical records available and the Veteran has not identified receipt of any treatment for his ankle.  On his February 2009 application for VA compensation, he reported that prolonged standing causes ankle pain.  In his June 2010 substantive appeal, he stated that his knee has not been the same since injuries in service and at times it hurts when he walks.  He has been unable to run since he was discharged.  He also indicated that during the April 2009 VA examination, he told the VA examiner that he experienced pain when moving his left ankle. 

Based on the Board's review of the available evidence, the Veteran is entitled to a 10 percent rating, and no more, for his service-connected left ankle disability.  This rating is assigned because the April 2009 VA examination report revealed the Veteran has limited motion in his left ankle, particularly dorsiflexion, and the Veteran competently reports that such motion is painful.  He also reported functional loss due to pain, specifically, that he can no longer run.  Indeed, it is VA policy to recognize actually painful motion as warranting at least the minimum compensable rating.  38 C.F.R. § 4.59.  This provision is applicable to any orthopedic disability.  See Burton v. Shinseki, 25 Vet. App. 1 (2010); see also 38 C.F.R. § 4.59 (2011).  

The evidence does not support a finding of marked limitation of motion as required for a 20 percent rating under DC 5271.  The April 2009 findings show that his right ankle had nearly full plantar flexion at 40 degrees.  Dorsiflexion was limited only to 10 degrees less than the normal range of motion.  There was no additional loss of motion due to pain or other factors.  As such, the Board finds that the left ankle disability manifests with, at most, moderate limitation of motion.  Further, the Veteran has not reported that his left ankle disability requires the usage of an assistive walking device or an abnormal gait.  The Board additionally notes that relevant left ankle x-rays revealed no abnormality or deformity.  The Board further finds that the 10 percent rating adequately portrays the Veteran's functional loss due to pain in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59, and demonstrates that any such functional loss is contemplated.  

The Board has found no other diagnostic codes which would provide higher ratings for the Veteran's left ankle disability.  The Veteran is not entitled to higher evaluations of 30 and 40 percent under DC 5270, for ankylosis; there is no evidence of ankylosis.  See 38 C.F.R. § 4.71a, DC 5270.  There also is no evidence a malunion to the os calcis or astralgus such as to warrant a higher or separate evaluation under 38 C.F.R. § 4.71a, DCs 5273 or 5274, respectively.  Finally, there is no medical evidence of record that shows that the Veteran has experienced moderately severe symptomatology of a foot injury, as required under DC 5284 for a 20 percent rating for "other foot injuries."  See 38 C.F.R. § 4.71a, DC 5284.  

In sum, at no time during the period under review have the criteria for a disability evaluation in excess of 10 percent for a left ankle disability been met.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

C.  Extraschedular Rating

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the applicable rating criteria adequately contemplate the manifestations of the Veteran's right knee and left ankle disabilities, which include pain, noncompensable limited motion, and subjective reports of instability in the knee.  Thus, the respective criteria are adequate to evaluate these disabilities and referral for consideration of the extraschedular rating is not warranted.  

D.  TDIU

Finally, it is noted that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the Veteran has not reported that he is unemployed due to his right knee or left ankle disabilities, nor does the evidence of record suggest the same.  Inasmuch as there is no evidence of unemployability due to the disabilities at issue here, TDIU is not raised by the record. 


ORDER

An initial 10 percent rating, and no higher, for right knee strain is granted, subject to the law and regulations governing payment of monetary benefits.

An initial 10 percent rating, and no higher, for a left ankle injury is granted, subject to the law and regulations governing payment of monetary benefits.




REMAND

The Veteran seeks service connection for residuals of an eye injury.  Service treatment records corroborate his report of an injury to his eye in service; specifically that he was accidentally poked in the eye while playing sports.  The records reflect that he was treated for trauma to the right eye, with symptoms of mild photophobia, pain, and occasional blurry vision.  He was diagnosed with "iridoplegia, OD" and traumatic iritis.  He currently reports that he has since suffered symptoms that include, but are not limited to, blurred vision, headaches, running eyes, and eye soreness.  

The Veteran also seeks service connection for a sleep disorder, to include sleep apnea.  Service treatment records are negative for findings of complaint of, treatment for, or diagnosis of sleep apnea.  There also is no current diagnosis of sleep apnea or any other sleep disorder in the record.  Nonetheless, the Veteran competently reports that he experienced sleep impairment in service due to being anxious about the possibility of deployment, as well as being on alert while attached to raid deployment units.  He further avers his symptoms of nightmares and difficulty sleeping have persisted since discharge.  

The Veteran has not been provided with a VA examination in connection with these claims.  There is a low threshold when determining whether a VA medical examination is to be provided or medical opinion obtained, and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence which "indicate" that a current disability "may be associated" with military service include, but are not limited to, credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on the evidence discussed above, the Board finds that an examination is required. 

Also, as the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and therefore take appropriate measures to obtain treatment records.  Any additional, pertinent VA treatment records should either be made accessible on Virtual VA or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his disabilities that are not already of record.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  The RO must make at least two requests to any custodian of private records in an effort to obtain such records, unless it is made evident by the first request that a second request would be futile in obtaining such records.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements of the nature, onset and continuity of his sleep impairment and eye symptoms from himself as well as from other individuals who have first-hand knowledge of such symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating all outstanding records with the claims folder, schedule the Veteran for an appropriate examination(s) to determine the nature and etiology of his eye injury residuals and sleep disorder.  The claims file should be reviewed by the examiner(s) and that review should be indicated in the examination report(s).  Any indicated tests should be accomplished.  The examiner is first asked to rule in or rule a diagnosis of sleep apnea.  Then, provide an opinion as to whether it is at least as likely as not that any currently diagnosed chronic sleep disorder (to include sleep apnea) had onset during service or is otherwise causally related to service. 

The examiner is also asked to provide an opinion as to whether the Veteran has an eye disability that had onset in service or is causally related to service, to include the documented right eye injury therein.

In offering these assessments, the examiner(s) must acknowledge and discuss the Veteran's competent lay report regarding a continuity of sleep impairment and eye symptoms since service.  

All findings and conclusions must be set forth in a legible report.  In addition, please note that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if you are unable to offer an opinion, it is essential that you provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Then readjudicate the appeal.  If any benefit sought remains denied he should be issued a supplemental statement of the case (SSOC) that addresses actions taken since the issuance of the last SSOC and given the opportunity to respond.  The case should then be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


